Citation Nr: 0808985	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-33 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the appellant is the veteran's surviving spouse for 
purposes of receiving death pension benefits.



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant alleges that she is the surviving spouse of the 
veteran who served on active duty from February 1965 to 
February 1971.   This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 
decision of the Los Angeles, California Regional Office (RO) 
of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran died in December 2003.

2.  The appellant and the veteran divorced in August 1995 and 
she was not married to him at the time of his death.  


CONCLUSION OF LAW

The appellant is not the veteran's surviving spouse and is 
thus not eligible for death pension benefits.  38 U.S.C.A. §§ 
101(3), 103(d) (West 2002); 38 C.F.R. 
§§ 3.3(b), 3.50 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA does not apply in the instant case as the relevant 
facts necessary for the determination to be made (i.e. 
whether the appellant was married to the veteran when he died 
and thus could qualify as his surviving spouse), are not in 
dispute and whether the appellant is entitled to death 
pension benefits is wholly a matter of interpretation of the 
pertinent statute and regulations.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).

II.  Factual Background

In her January 2004 claim the appellant indicated that she 
and the veteran were married in October 1973 and were 
divorced in August 1995.  The appellant then married another 
individual in July 1998 and was again divorced in August 
2000.  She also indicated that the reason for her divorce 
from the veteran was unresolvable differences.  

In the April 2004 decision the RO denied appellant's claim, 
finding that the August 1995 divorce terminated appellant's 
eligibility for VA benefits, including death pension.  

In her August 2004 Notice of Disagreement, the appellant 
indicated that her divorce was due to irreconcilable 
differences involving the veteran subjecting her to spousal 
abuse.  She stated that after 20 plus years of constant 
mental and emotional abuse the marriage had become 
intolerable for her.  She noted that she had been a good 
spouse to the veteran and that prior to the veteran's death 
they had become friends to the point where he was supporting 
her monthly.

In her October 2005 Form 9 the appellant indicated that after 
her divorce from the veteran, he continued to support her.  
She also indicated that they lived with each other 
intermittently.  She felt that since she was married to the 
veteran for 26 years and suffered mental abuse while in the 
marriage that she should be able to receive some level of 
benefits.  

III.  Law and Regulations

A "spouse" is a person of the opposite sex whose marriage 
to the veteran is valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued.  38 C.F.R. §§ 3.1(j), 3.50(a).  A "surviving 
spouse" is a person of the opposite sex who meets the 
definition of a "spouse" and who was the veteran's spouse 
at the time of the veteran's death.  38 U.S.C.A. § 101(3); 38 
C.F.R. §§ 3.1(j), 3.50(b).

Death pension is a benefit payable to a veteran's surviving 
spouse because of the veteran's nonservice-connected death.  
Basic entitlement exists if (i) the veteran served for ninety 
days or more during a period of war; or (ii) was, at the time 
of death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability; and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23 
and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 
C.F.R. §§ 3.3(b)(4).

IV.  Analysis

A threshold matter in determining whether the appellant is 
entitled to death pension is whether she qualifies as the 
veteran's surviving spouse.  38 C.F.R. §§ 3.3(b)(4).  
Although, the record shows that the appellant was married to 
the veteran for almost 22 years, it also shows that she and 
the veteran were divorced in 1995, 8 years prior to his 
death.  As this divorce legally dissolved appellant's 
marriage to the veteran (and there's no evidence of record, 
nor does the appellant allege, that she and the veteran 
remarried each other), she was not married to the veteran at 
the time of his death and cannot be considered his surviving 
spouse.  38 C.F.R. § 3.50(b).  Accordingly, the appellant is 
not eligible to receive death pension benefits.  38 C.F.R. 
§§ 3.3(b)(4).

The appellant has alleged that after she and the veteran were 
divorced she had cohabitated with him intermittently and also 
received financial support from him.  She has not alleged, 
nor is there any evidence of record showing, that she and the 
veteran remarried each other or that they intended to get 
remarried.  Consequently, assuming the appellant's 
allegations regarding the support and intermittent 
cohabitation are accurate, they still give the Board no basis 
to find that their 1995 divorce was not in force when the 
veteran died in 2003.  The Board does empathize with the 
appellant's testimony regarding the spousal abuse.  It is 
bound, however, to follow controlling statutory and 
regulatory provisions.  In the instant case, these provisions 
require that in order to be considered a surviving spouse for 
purposes of receiving death pension benefits, a claimant must 
be married to the veteran at the time of the veteran's death.  
As the appellant was not married to the veteran at the time 
of his death, her claim for death pension benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

Entitlement to death pension benefits is denied as the 
appellant is not the veteran's surviving spouse.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


